—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered December 9, 1998, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the Supreme Court improperly denied disclosure of the identity of a confidential informant (see, People v Stanley, 280 AD2d 689 [decided herewith]).
The defendant’s remaining contention is also without merit. Krausman, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.